ORDER

PER CURIAM:
Ronald Richardson appeals following his conviction in the Circuit Court of Jackson County of three counts of forcible sodomy, § 566.060; three counts of statutory sodomy in the second degree, § 566.064; one count of sexual abuse, § 566.100; and two counts of robbery in the first degree, § 569.020. After a thorough review of the briefs and the record, we find no error and affirm the judgment. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).